Title: To James Madison from Benjamin Rush, 6 October 1809
From: Rush, Benjamin
To: Madison, James


Dear Sir,
Philadelphia October 6th: 1809.
My Son Richard Rush has requested me to beg the favor of you to accept of the enclosed pamphflet upon the Administration of Justice in Pennsylvania. At the same time, receive Dear Sir a copy of three lectures upon Animal life extracted from a new edition of my medical inquiries now in the press, a Mark of the great regard, of your sincere & Affectionate Old friend
Benjn: Rush
